Citation Nr: 9911840	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-22 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  Service records show that he was awarded the Purple 
Heart.  

The veteran died on June [redacted], 1992.  During his lifetime, 
service connection was in effect for amputation of the left 
great toe with removal of the metatarsal head as a residual 
of frozen feet with callus formation, which was assigned a 30 
percent evaluation; amputation of the right great toe with 
removal of the metatarsal head as a residual of frozen feet 
with callus formation, which was assigned a 30 percent 
evaluation; moderate residuals of frozen feet with return 
circulation impaired with both feet cold and cyanotic, which 
was assigned a 30 percent evaluation; amputation of the right 
second toe with removal of the metatarsal head as a residual 
of frozen feet with callus formation, which was assigned a 20 
percent evaluation; amputation of the third, fourth, and 
fifth toes on the right as residuals of frozen feet with 
callus formation, which was assigned a 10 percent evaluation; 
amputation of the second, third, fourth, and fifth toes on 
the left as a residual of frozen feet with callus formation, 
which was assigned a 10 percent evaluation; and shrapnel 
wound of the lateral aspect of the right arm, healed, which 
was assigned a zero percent evaluation.  The veteran had a 
combined evaluation of 80 percent since December 21, 1946.  
The appellant is the spouse of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
VA, Oakland, California, Regional Office (RO). which denied 
entitlement to service connection for the cause of the 
veteran's death.  


REMAND

The appellant asserts, in essence, that the veteran's 
service-connected amputation of the toes and related 
circulation problems contributed to the veteran's death.  In 
an October 1992 notice of disagreement, the appellant 
indicated that the veteran had been treated at the VA Medical 
Center located in Livermore, California.  Review of the 
record reveals that in March 1994, the RO requested the 
veteran's treatment records, dated from 1969 to 1992, from 
the Livermore VA Medical Center.  It does not appear that the 
Livermore VA Medical Center responded to the RO's request.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) held that there was some duty to assist the 
appellant in the completion of an application for benefits 
under 38 U.S.C.A. § 5103(a) (West 1991) when the appellant 
has reported the existence of evidence which could serve to 
render a claim well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
records, to include records of evaluation or treatment in a 
VA facility, are in the constructive possession of VA at the 
time of adjudication.  Thus, any existing VA treatment 
records should be associated with the claims file prior to 
disposition. 

The Board finds that the VA treatment records in question are 
pertinent to the appellant's claim.  Consequently, the RO 
should make another attempt to obtain, and to associate such 
VA treatment records with the claims folder. 

Accordingly, this case is REMANDED for the following:

1.  The appellant should be permitted to 
submit any additional evidence in her 
possession that is pertinent to the issue 
on appeal. 

2.  The RO should obtain from the VA 
Medical Center located in Livermore, 
California, copies of the veteran's VA 
treatment records dated from 1969 to 
1992.  If no treatment records exist, the 
RO should request the Livermore VA 
Medical Center to document, in writing, 
that the records do not exist.   

3.  Thereafter, the RO should review all 
the new evidence, if any, and 
readjudicate the claim for entitlement to 
service connection for the veteran's 
cause of death.  

If any benefit sought remains denied, the appellant and her 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
appellant and her representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the appellant until 
she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
      THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



